DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1, 7 – 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truluck et al. (US Publication Number 2018/0115130, hereinafter “Truluck”).

4.	As per claims 1 and 9, Truluck teaches a signal processing system and method , comprising: a signal processing device (120, figures 1 and 4, show the user device overview and detailed configuration), comprising; a processor (400, figure 4); and a memory device (410, figure 4), configured to store a master identification key (paragraph 35, authentication process for user); and a signal transmitting device (110, figures 1 and 2 show the overview of the smart cable as well details of the internal circuitry), coupled to the signal processing device (110 is coupled to 120, figure 1) and comprising a memory device (230, figure 2) configured to store a slave identification key (control block stores authentication, paragraph 35), wherein in a device identifying and pairing process, the processor reads the memory device of the signal processing device to obtain a setting value of the master identification key and reads the memory device of the signal transmitting device to obtain a setting value of the slave identification key (paragraph 40), and the processor determines whether the setting value of the master identification key and the setting value of the slave identification key are equal to an initial value or whether the setting value of the master identification key is identical to the setting value of the slave identification key (the authentication will compare various scenarios for signal transmission between both ends of the smart cable where each end needs to be authenticated, figure 5, paragraphs 50 – 59), when the processor determines that the setting value of the master identification key is not identical to the setting value of the slave identification key and both the setting value of the master identification key and the setting value of the slave identification key are not equal to the initial value (failure to authenticate scenarios seen in figure 5, paragraphs 60 – 70), the processor controls the signal processing device to operate in a limited mode, wherein in the limited mode, the signal processing device does not output any signal to the signal transmitting device or ignores any signal received from the signal transmitting device (when the system does not authenticate communication there are a variety of options, paragraph 33, figure 5, additional limited modes seen in paragraphs 60 – 70), or the signal processing device only outputs a limited signal to the signal transmitting device (in figure 5 different configurations show limited functionality based on the authentication).  

5.	As per claims 7 and 13, Truluck teaches a signal processing system and method, wherein the setting value of the master identification key and the setting value of the slave identification key are stored in the respective memory device by using different encoding methods, read/write sequences of bytes or storage address rules (paragraph 40, cable encode with particular set of rules different from user, with software the configuration can be calibrated to accommodate the modes in which the system operates).
  
6.	As per claims 8 and 14, Truluck teaches a signal processing system and method,  wherein the signal processing device is a bridge device configured in a host device or a display device to perform signal conversion on one or more signals received from or provided to the signal transmitting device (bridge devices seen in figure 5, paragraphs 81 – 85), and the signal transmitting device is a cable (110, figure 1).

Allowable Subject Matter
7.	Claims 2 – 6 and 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hovath/Hausman/Tominaga have teachings of authentication between devices. Rostoker/Silverman/Thomas/Al-Ali have teachings of smart cables with processor and memory capabilities which can be programmed with a multitude of functionality including device identification with a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184